*i’
      I   i,




                         OFFICEOFTHE       A'TTORNEY    GENERAL   OFTEXAS
                                              AUSTIN
               GROVER  SELLERS
               ATTORNEY GENERAL




               lianomblo D. W. Burkkaltu




                                          0 vote   in..the irieC%tiOIt%ovember 7th

                                           was tha o&tly one 'on the hTOYeabU
                                          ae rs-eleotade

                            " ;uestlon: iii11 he be eli&bls to qualiiy OLI
                       January l$t, and hold the offloo tar another Term "
                       leaving i-As rcailp In the other cqunty to XVI hfl
                       buo;neaa'?"

                             zeation.15, krticle 5 of tbb state Canstftutlon         grovidea:

                           "?k.ere ahall !~e establlshad in eaal? county of t!~is
                       "tat- s Ccl;ntP court, wkl.ah shall be a court of moord;
     and tlxrs shall be eloctad in oath county, by the
     quallfllsd voters, a aosntp judge, who shall be
     well informed In the laws of the Stats; shall be
     a c&neez'Vcrtorof the PBaOB, 1~46 Shall bold hlo Of-
     rice tar two yaare, and until his aucoeoaor ahell be
     cleated end quallfled. ilt3shell recelfm4s3mmpso-
     8atiOn       fW   hi8   tieldCs8      SUCh   fO@6   all&   pBXV&Si.t.te&%+l    -.“;
    aa mny be pro~oribed                by law.-
               Section 14 oi Article 16 of the State Coustltution
reads es      r0ii0m

          "Al.1alvll Ofiiosrti shall reside wit&in tho State;
     and.all dirtrlat or.ooMty otflaera with+ their dia-
~':'~.
     trlcts or~oountlO~,and~ahell~ksep~thelroffices at
     auoh place8 as.m$ be sequlrsd by lew; and rallkU% to
    .aosply ?Jth this-provlelon8h$l:,v~ca+t+      :offlof.
    ~80:heldi~~
        :...
           ...,
          trticla'S927,Vernon's Annotated Clvll Satutee    provides:

            'To ~pemon~8hlf.:;be:ellgibl~,~to-.~ag~State, oounty,:
     preclilot~::or muql,oipal:os~ioice~
                                    ,$?.:thfu:
                                             @ate    pnleS8 :pe:
     NmUbe: all@%&'~iti$!~d ~oZX~$~.,~d@i~      !$li~.~~&l,@i$loii
     ~f.icnla~:bt~to;. and unlesti;fi$
                                     .~rii@s+
                                           ~+&+s+I+d:$ith.in
     thim State tur thitp&lo& hi ~2~iWii%~an4 61% months '.~
     in the county, prrclnot, or munfclpolity,and which he
     ofrero   bimssli.asa candldate;'nsxtxcrcedlng any
     general or specie1 eleatloa,and shall here been en
     aotual.boaarids altimn ot~aald aountp; preolmt, or
     nunia&pelitptor~more.than:sl%aonths.:.       No,peraon.Sn-
     allgibls to ~hdld..oifloo  shall eter hWs:hla:amme.glaa~d
     upon ths ballot in any general or.speoial election,
     or at.any ;rimery alaotlon Mm-e oandldutaskre sslacted
     under the eleotlon lawa ot this Stete; and oilsuoh in-
     sliqtbla candidate shall ever be voted upon, nor have
     votas counted for him, C.L any gmmr~l,                       ogaial,      or ,trl-
     mery ~leatlon.W
                 cmtiala 2920;          Varnonls Annotated        Clvl.1 statutes roads
as iollows:

           "Yoither "he ,aoratury 0r &tats, nor giy county
     judge OS st;la &ate, nor any other authority uuteurized
     to issue cert:iiasteu, si~ll :ssuj sny cert;ficatas 0r
Eonorable D. T. Burkhalter - Page 3




    election or appointmentto any persou elected or
    appointed to any office of this 'tate, who is not
    eligible to hold suah orlice under the Constitution
    of this %atc and under the above Article; and the
    name of no ineligibleperson, under the Constitu-
    tion and laws of this State, shell be oertifled by
    a4 party, oosmittee,or any authority authorized
    to have the.nsmes oi oamlldates plaoed upon the
    pr%mry ballot at any prlmery election in this
_   State; and the nmm oi.no lneli8ible oendidatd un-
    der thr Constitutionand laws of this State shsll
    be pleeed upon the ballot or any general or speoia1
    eleotion by any euthority whose duty it Is to
    pleoe'names OS oandidates upon o.iYioielballots.'
          Artiole 29fi8;"V.A. C. 3.,.psovidoe,:amoag.other
things;"thatthe.residenoeof the married man is where his
wife r+das.
          Referring to 'Article2958, V. A. C. 2.. it Is stated
in'Texas Jur., Vol. 16, p. 46:
          The statute defines the *resit!enoe* aithin the
    meaning or the election laws, providing:--thstnrres-
    .ideueooi.the aarrlad msn is where hfe:rrite.reeidesr~:-~;
    .e<yiii:'he.be
                 permanentlyseparated fromhis. wfib,his
    reaidenoe is Mm-e he sleeps at night. ~,ThusIt has
     been held theta married man's residenoe is in-the
    olty in whioh his wife resides, and in which she
     cares for their children. But no matter how ramilies
    may be situated; they are not held to have abandoned
    their residence in s giveh oommnnity merely beoause
     the husband or wife or both temporarily absent t&apt,
     aelves on eooount of their own health, or thet or
    their children, or to serve their government, or
     beoause their trade or business or proiession takes
     them elsewhere for varying periods or time. . . .*
            It was held in the case of Rarwell v. Morris, 143
s . ":. (26) 809, that a husband has a right to establish thd
residenoe ;f the taxvily.(Also see the ease oi YoCharen v. Mead,
275 ?. 'f.117).
           'i'haanswer to tk question propounded in gaur inquiry
de_r:endsupon the fact  question regarding the legal residence af
the person inquired about.
Eon. D. .‘.Bud&alter - Page 4




          Ii.the “CountyJudge aleoF, es 8 matter oi raot,
hed aotuellyabandonedhla reeidenoo.inThroolonorton   County
prior to the tine 0r eleotlon,end we8 not a u lotual bona
tlda oltlzenof said oouutyet'thettlam, ha would not harr
been lllglblor0r eleotlonto the orrio or Coauty Judge,
cud    the CoUnty   Jude, under  Artiola 2928, would not ba au-
thorlaed to leaue a orrtltlaateof eleotloa, and the Wounliy
Judge~e~eot~      would not be eligible .toqualIty ar Oountf Judge
on Jarmary 1, 1945.       Whether the %ou.uty Judge elaot* had
abandonedhis realdenoo In ThrookmvrtonUounty prior fa the
time of elootionor whether he was en.eotuel bone fide oltlzen
of $PIQ oounty at that time, ere faot question~~whlohl@ia
DepartmentIa not:authorIzedto phas on. ’ ;,,,        -, I’‘,
                                Very tidy yours,
                                      -        OF TXXJIF.